Citation Nr: 0838721	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for bilateral 
plantar fasciitis, currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for mechanical low 
back pain as a result of disc degeneration, currently rated 
as 10 percent disabling.  

4.  Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T.S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1975 and 
from September 1977 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Pittsburgh, Pennsylvania.  In that decision, 
the RO denied ratings higher than 10 percent for bilateral 
plantar fasciitis, low back disability, and tinnitus, and a 
higher (compensable) rating for bilateral hearing loss.  The 
veteran perfected an appeal of this decision.  

During the course of the appeal the RO, in a December 2005 
rating determination, increased the disability rating for 
bilateral plantar fasciitis to 30 percent, effective January 
23, 2004, the date of receipt of the claim for increase.  
Since this increase did not constitute a full grants of the 
benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of increased evaluations for bilateral plantar 
fasciitis, mechanical low back pain as a result of disc 
degeneration, and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  

The veteran has raised the issue of a total disability 
evaluation based upon individual unemployability on several 
occasions.  As this matter is not before the Board, it is 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran already has a 10-percent rating for his tinnitus, 
the highest possible under Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 
(2002); 38 C.F.R. §4.87, DC 6260 (2008); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.  

A review of the record indicates that in a September 2003 
rating decision, the RO granted service connection for 
tinnitus and assigned an initial 10 percent rating, pursuant 
to 38 C.F.R. § 4.87, DC 6260, the rating criteria for 
evaluating tinnitus.

In January 2004, the veteran sought an increased rating for 
tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the Federal Circuit.  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award a higher schedular evaluation for 
tinnitus, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (holding that when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits must be denied because of the absence of legal 
merit).  The provisions of the Veterans Claims Assistance Act 
(VCAA) have no effect on an appeal where the law and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2008) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes that an exceptional or unusual disability 
picture is present which warranted consideration of an 
extraschedular rating by appropriate VA officials, he may 
raise this with the RO.

ORDER

A rating in excess of 10 percent for tinnitus is denied.




REMAND

Entitlement to an increased evaluation for bilateral plantar 
fasciitis, currently rated as 30 percent disabling.

Entitlement to an increased evaluation for mechanical low 
back pain as a result of disc degeneration, currently rated 
as 10 percent disabling.  

Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.  

As it relates to the issue of an increased evaluation for 
mechanical low back pain as a result of disc degeneration, 
the Board notes that the VA examination performed in May 2004 
did not report ranges of motion in degrees.  Such an 
examination is necessary to properly evaluate the veteran's 
claim.  The veteran's representative has requested that this 
issue be remanded for an additional examination.  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

As it relates to the issue of an increased evaluation for 
bilateral hearing loss, the Board notes that the veteran, in 
his August 2006 substantive appeal, reported that his 
disabilities, including his hearing loss, had increased in 
severity and had continued to deteriorate over time.  The 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The last examination afforded the veteran 
occurred in August 2004.  An additional VA examination to 
determine the extent of any current hearing loss is 
warranted.  The veteran's representative has also requested 
that the veteran be afforded an additional VA examination.   

The Board further notes that the veteran reported 
deterioration and worsening of his foot condition in his 
January 2006 substantive appeal.  The veteran is competent to 
report that his disability has worsened.  As such, an 
additional VA examination is warranted.  

In addition, the Board notes that the collective notices of 
the RO in the record fail to meet the specific notice 
requirements applicable to claims for increased ratings 
discussed by the Court in a recent decision, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

To ensure that all due process requirements are met, the 
veteran should be given another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).   The RO should 
also ensure that its notice to the veteran meets the notice 
requirements of Vazquez-Flores.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the veteran and his 
representative requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal, that is not currently of record.  
The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

Ensure that the letter meets the 
requirements of Vazquez-Flores, cited to 
above (as appropriate).  In particular, 
it must provide at least general notice 
of all possible diagnostic codes under 
which the veteran's disabilities may be 
rated.  The notice should also explain 
that, if the diagnostic code(s) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability, 
and the effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result).  Such notice must also provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

The letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  Schedule the veteran for a VA 
podiatry examination to determine the 
severity of his bilateral plantar 
fasciitis.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.

The examiner is to comment on the absence 
or presence of the following: marked 
contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, 
very painful callosities, and/or marked 
varus deformity.

3.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
his service-connected mechanical low back 
pain.  All indicated tests and studies 
are to be performed, including ranges of 
motion in degrees, neurological testing, 
and x-rays, and all findings are to be 
reported in detail.  The claims folder 
must be made available to the examiner(s) 
for review.

If neurologic disability of the lower 
extremities is found, the examiner should 
render an opinion as to the etiology of 
any such disability and whether it is as 
likely as not (50 percent probability or 
more) proximately due to or aggravated by 
the service-connected low back 
disability.

With regard to the veteran's service-
connected lumbosacral spine disorder, the 
examiner should identify any nerves 
impaired by the back disability and note 
whether the impairment is manifested by 
complete paralysis, or mild, moderate, or 
severe incomplete paralysis, neuralgia or 
neuritis.

The orthopedic examiner should report the 
ranges of motion of the thoracolumbar 
spine in degrees, and whether there is 
any additional limitation of motion due 
to weakened movement, excess 
fatigability, incoordination, pain, or 
flare-ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination, pain, or 
flare-ups.

4.  Schedule the veteran for a VA 
examination to determine the severity of 
his bilateral hearing loss.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.

5.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


